Title: General Orders, 6 March 1783
From: Washington, George
To: 


                        
                             Thursday March 6th 1783.
                            Parole Amsterdam.
                            Countersigns Belfast, Calais.
                        
                        For the day tomorrow Major Graham.
                        For duty the 1st Massachusetts regemt.
                        After orders.
                        Two Lime burners from each brigade to be sent to the public building tomorrow morning ten o’clock—They are to
                            be employed in creating a Kiln and burning Lime for finishing the building.
                    